

ALLEGRO BIODIESEL CORPORATION, INC.
 
AMENDMENT OF STOCK OPTION AGREEMENT


THIS AMENDMENT OF STOCK OPTION AGREEMENT (the “Amendment”) is entered into as of
March 14, 2007 (the “Effective Date”), between Paul Galleberg (“Optionee”) and
Allegro Biodiesel Corporation, a Delaware corporation (the “Company”).
 
RECITALS


WHEREAS, the Optionee was granted an option to purchase 36,124 shares of the
Company’s common stock on August 11, 2006 subject to the shareholders of the
Company approving the Company’s 2006 Incentive Compensation Plan (the “Stock
Option”);


WHEREAS, the stock option agreement evidencing the Stock Option (the “Option
Agreement”) provides that the Stock Option shall expire and terminate as of
March 15, 2007, subject to Optionee’s continued employment or service with the
Company through such date; and


WHEREAS, the Optionee and the Company desire to amend the Option Agreement to
extend the expiration date of the Stock Option pursuant to the terms and
conditions set forth below.
 
AGREEMENT


NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree that the Option Agreement shall be amended effective as of the Effective
Date to the extent necessary give effect to this Amendment as follows:
 
1.  Expiration Date. Notwithstanding anything in the Option Agreement to the
contrary the Stock Option shall expire and terminate on the earlier of (a)
December 31, 2007 or (b) the date the Stock Option would have otherwise
terminated in connection with Optionee’s termination of employment or service
with the Company pursuant to the Option Agreement as in effect prior to this
Amendment or the Company’s 2006 Incentive Compensation Plan, as amended from
time to time.
 
2.  Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Option Agreement shall remain in full force and effect.
 
3.  Complete Agreement. This Amendment and the Option Agreement together
constitute the entire agreement between Optionee and the Company with respect to
the Stock Option and they are the complete, final and exclusive embodiment of
their agreement with regard to this subject matter. This Amendment is entered
into without reliance on any promise or representation other than those
expressly contained herein.
 
4.  Further Assurances. The Optionee agrees to promptly take, or cause to be
taken and to do, or cause to be done, acts (including signing all documents,
agreement or instruments) necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby as reasonably requested by the
Company or any affiliate thereof.
 

--------------------------------------------------------------------------------


5.  Applicable Law. This Amendment shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
 

 
ALLEGRO BIODIESEL CORPORATION, INC.






By: /s/  W. Bruce Comer III
 
Name: W. Bruce Comer III


Title CEO
 
OPTIONEE






/s/ Paul Galleberg
Paul Galleberg



 
2

--------------------------------------------------------------------------------

